Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 18, 2022

                                     No. 04-22-00415-CV

                                    Richard A. GARCIA,
                                         Appellant

                                              v.

                               Elizabeth J. RANFT-GARCIA,
                                           Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI12755
                       Honorable John D. Gabriel Jr., Judge Presiding


                                       ORDER

        On October 17, 2022, counsel for appellant Richard A. Garcia filed an amended motion
to withdraw and substitute counsel, asking that Renée Yanta be permitted to withdraw from
representing him, and that Lorien Whyte be substituted as his counsel. The motion satisfies the
requirements of Texas Rule of Appellate Procedure 6.5. See TEX. R. APP. P. 6.5(b), (d).
Accordingly, we GRANT the motion and ORDER Renée Yanta withdrawn and Lorien Whyte
substituted as counsel for Richard A. Garcia.




                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2022.



                                                   __________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court